ASSET PURCHASE AGREEMENT BY AND BETWEEN CRABTREE ACQUISITION CO, LLC, ATHEROGENICS, INC. AND KING & SPALDING LLP MARCH 17, 2009 TABLE OF CONTENTS 1. DEFINITIONS. 1 1.1. DEFINITIONS 1 1.2. CROSS REFERENCES 3 2. PURCHASE AND SALE 4 2.1. PURCHASE AND SALE 4 2.2. EXCLUDED ASSETS 5 2.3. ASSUMED LIABILITIES 6 2.4. EXCLUDED LIABILITIES 7 2.5. ASSIGNMENT OF CONTRACTS AND RIGHTS. 7 2.6. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE. 8 2.7. GOOD FAITH DEPOSIT. 9 2.8. CLOSING 9 2.9. DELIVERIES BY SELLER 9 2.10. DELIVERIES BY PURCHASER 10 3. REPRESENTATIONS AND WARRANTIES OF SELLER 10 3.1. ORGANIZATION 10 3.2. CORPORATE AUTHORIZATION 11 3.3. GOVERNMENTAL AUTHORIZATION 11 3.4. NONCONTRAVENTION 11 3.5. REQUIRED CONSENTS 11 3.6. LITIGATION 11 3.7. COMPLIANCE WITH LAWS AND COURT ORDERS 11 3.8. SUFFICIENCY OF AND TITLE TO THE PURCHASED ASSETS. 12 3.9. INTELLECTUAL PROPERTY RIGHTS. 12 3.10. ENVIRONMENTAL COMPLIANCE 13 3.11. NO OTHER AGREEMENTS TO SELL ASSETS 14 3.12. CERTAIN FEES 14 3.13. “AS IS” TRANSACTION 14 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER 15 4.1. ORGANIZATION 15 4.2. AUTHORIZATION 15 4.3. GOVERNMENTAL AUTHORIZATION 15 4.4. NONCONTRAVENTION 15 4.5. FINANCING 15 4.6. LITIGATION 16 4.7. CERTAIN FEES 16 5. PRE-CLOSING COVENANTS OF SELLER 16 5.1. CONDUCT OF THE BUSINESS 16 5.2. ACCESS TO INFORMATION 17 5.3. INSURANCE; RISK OF LOSS 17 5.4. NOTICES OF CERTAIN EVENTS 17 6. PRE-CLOSING COVENANTS OF PURCHASER 18 6.1. CONFIDENTIALITY 18 6.2. ACCESS 18 6.3. INSURANCE 18 6.4. ADEQUATE ASSURANCE 18 i 7. PRE-CLOSING COVENANTS OF PURCHASER AND SELLER 19 7.1. EFFORTS; FURTHER ASSURANCES 19 7.2. CERTAIN FILINGS 19 7.3. PUBLIC ANNOUNCEMENTS 19 7.4. BID PROCEDURES MOTION AND SALE MOTION. 19 7.5. NOTICES 21 8. TAX MATTERS. 21 8.1. TAX COOPERATION 21 8.2. TRANSFER TAXES 21 8.3. PROPERTY TAXES 21 8.4. APPORTIONMENT 21 9. EMPLOYEE MATTERS 22 9.1. EMPLOYEES AND OFFERS OF EMPLOYMENT 22 9.2. EMPLOYEE RECORDS 22 9.3. EMPLOYEE PLANS 22 9.4. WORKERS’ COMPENSATION 22 10. CLOSING CONDITIONS 23 10.1. CONDITIONS TO OBLIGATIONS OF PURCHASER AND SELLER 23 10.2. CONDITIONS TO OBLIGATIONS OF PURCHASER 23 10.3. CONDITIONS TO OBLIGATIONS OF SELLER 23 11. SURVIVAL; INDEMNIFICATION 24 11.1. SURVIVAL 24 11.2. INDEMNIFICATION 24 12. TERMINATION 24 12.1. GROUNDS FOR TERMINATION 24 12.2. EFFECT OF TERMINATION 25 12.3. EXPENSES 25 12.4. EXCLUSIVE REMEDIES 25 13. MISCELLANEOUS. 25 13.1. NOTICES 25 13.2. WAIVERS 26 13.3. SUCCESSORS AND ASSIGNS 26 13.4. GOVERNING LAW 27 13.5. JURISDICTION. 27 13.6. WAIVER OF JURY TRIAL 27 13.7. THIRD PARTY BENEFICIARIES 28 13.8. ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS 28 13.9. CAPTIONS, INTERPRETATION 28 ii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT dated as of March 16, 2009 (this “Agreement”) is entered into by and between Crabtree Acquisition Co, LLC, a Delaware limited liability company (“Purchaser”), AtheroGenics, Inc., a Georgia corporation (“Seller”), and solely for the purposes of Section 2.7, King & Spalding LLP, a Georgia limited liability partnership (“Seller's Counsel”).Purchaser and Seller are sometimes individually referred to in this Agreement as a “Party” and collectively as the “Parties.” RECITALS: WHEREAS,Seller is a pharmaceutical company engaged in the business of developing and commercializing pharmaceutical products that treat diabetes and diabetes-related disorders, cardiovascular and inflammatory diseases (the “Business”); WHEREAS, Seller desires to sell, transfer, convey, assign and deliver the Purchased Assets (as defined below) and to assign the Assumed Liabilities (as defined below), and Purchaser desires to purchase, take delivery of, and assume such Purchased Assets and Assumed Liabilities, upon the terms and subject to the conditions set forth herein; WHEREAS, Seller is a debtor and debtor-in-possession in a Chapter 11 bankruptcy case that is pending in the United States Bankruptcy Court for the Northern District of Georgia, Atlanta
